Citation Nr: 1449585	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-13 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in the March 1985 rating decision that denied service connection for asthma.

2. Whether there was clear and unmistakable error (CUE) in the March 1985 rating decision that denied service connection for rhinitis.

3. Entitlement to compensation under 38 U.S.C. § 1151 for a deviated septum.

4. Entitlement to service connection for loss of smell, to include as secondary to service-connected rhinitis and secondary to surgery for a deviated septum.

5. Entitlement to service connection for loss of smell, to include as secondary to service-connected asthma and secondary to surgery for a deviated septum.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney
ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1971 to July 1977 and from February 1980 to September 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which found no clear and unmistakable error (CUE) in the March 1985 rating decision that denied service connection for asthma and rhinitis.  The rating decision also denied entitlement to compensation under 38 U.S.C. § 1151 for a deviated septum and entitlement to service connection loss of sense of taste and loss of sense of smell.

The issues of entitlement compensation under 38 U.S.C. § 1151 for deviated septum, entitlement to service connection for loss of sense of smell and entitlement to service connection for loss of sense of taste are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The March 1985 rating decision denying service connection for asthma and rhinitis was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome of that determination.




CONCLUSIONS OF LAW

1. The March 1985 rating decision denying service connection for asthma was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2014).

2. The March 1985 rating decision denying service connection for rhinitis was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

However, the duties to notify and assist imposed by VCAA are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA is inapplicable to CUE claims in Board decisions).  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  See Livesay, 15 Vet. App. at 178-79. Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id. 




Legal Criteria

A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§3.104(a), 20.302, 20.1103. 

Such a final decision, however, may be reversed where evidence establishes that it was a product of CUE.  38 C.F.R. § 3.105(a).  A final and binding RO decision will be accepted as correct in the absence of CUE.  Where the evidence establishes such an error, the prior decision will be reversed and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

CUE is defined as follows: Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory provisions extant at the time were incorrectly applied.  It is the sort of error, which had it not been made, would have manifestly changed the outcome at the time it was made.  It is an undebatable error, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Russell, 3 Vet. App. at 310. 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error such that even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-45 (1993). 

If a claimant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Fugo, 6 Vet. App at 44.

Additionally, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  What matters is whether, had the error not been made, the outcome would have manifestly been changed.  See Crippen v. Brown, 9 Vet. App. 412, 421 (1996).

Factual Background and Analysis

In the March 1985 rating decision, the RO denied the Veteran's claims of entitlement to service connection for asthma and rhinitis.  The RO determined that the appellant received treatment for both rhinitis and asthmatic components of an upper respiratory problem during service, and the treatment given was generally effective.  However, the RO determined that the evidence failed to show the rhinitis condition or asthmatic condition were either incurred in or aggravated by active military duty.  Also, the RO determined that both the rhinitis and asthma were constitutional or developmental in nature and were not disabilities under the law without evidence of aggravation by active duty.   

The Veteran was informed of that decision and of his appellate rights in a March 1985 letter.  See 38 C.F.R. § 19.25 (2014).  He did not initiate appellate review by submitting a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2013) (setting forth requirements and timeframe for submitting a NOD).  Moreover, new and material evidence was not submitted within one year of the date of mailing of the decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). Consequently, the March 1985 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran then petitioned to reopen the claims in September 2004.  The claims were reopened and service connection was then granted in an August 2005 rating decision.

The evidence of record at that time of the March 1985 rating decision consisted of service treatment records and a January 1985 VA examination.

The service treatment records include a 1971 entrance examination indicating normal lungs and chest pain.  Notably, service treatment records dated in July 1975 report seasonal hay fever since childhood and records dated in June 1976 demonstrate complaints of and treatment for hay fever and a diagnosis of seasonal rhinitis.  An April 1977 separation examination noted abnormal lungs and chest (though this was due to a scar in the right clavicle area that was well healed with no sequelae) and the accompanying report of medical history noted a history of hay fever and pain or pressure in the chest.  A February 1980 entrance examination noted normal lungs and chest and the accompanying report of medical history was negative for a history of pain or pressure in chest.  Subsequent to the February 1980 entrance examination, service records note persistent complaints and treatment for chest pain, difficulty breathing and wheezing and suggest a history of bronchitis noted as beginning in March 1979.  The records indicate a diagnosis of asthma in 1980 and continued treatment for the condition during the appellant's second period of active military service. 

The January 1985 VA examination noted a history of hay fever and allergy induced asthma since age 9 and a diagnosis of asthma in 1980.  Following examination of the appellant, the examiner diagnosed status intermittent bronchial asthma and chronic bronchitis.  However, the examiner did not provide an opinion regarding the relationship of the conditions to the Veteran's military service. 

The Veteran's representative contends that the March 1985 rating decision which denied service connection for asthma and rhinitis contained CUE in that the RO misapplied 38 C.F.R. § 3.303(c) in determining that both the rhinitis and asthma were constitutional or developmental in nature and were not disabilities under the law.  In the alternative, the representative asserts that that the conditions were not noted at the time of entrance into service, therefore, the appellant was presumed sound at entrance.  Moreover, if he was not considered sound at entrance, the record demonstrates that there was an increase in the Veteran's symptoms during service. 

In order to find that the March 1985 decision was clearly and unmistakably erroneous, it must be concluded that, from the evidence of record at the time the decisions was made, the only possible conclusion was that an award of service connection for asthma and rhinitis should be granted.  If reasonable minds could differ as to whether the claim was conclusively proven, CUE has not been shown.

Based on this evidence of record at the time of the challenged rating decision, the Board cannot conclude that the evidence undebatably necessitated an award of service connection for the Veteran's asthma and rhinitis.  In this regard, the Veteran has not shown that the evidence considered by the RO in March 1985 undebatably refuted the conclusion that the conditions were constitutional or developmental.  Notably, in service treatment records and at the January 1985 VA examination, the Veteran reported the presence of symptoms of asthma and rhinitis since age 9.  Even assuming that the conditions were not constitutional or developmental defects, service connection still would not be warranted as there was no medical opinion of record linking the conditions to the Veteran's active service.  

The Board acknowledges the Veteran's claim of CUE for failing to properly apply the presumptions of soundness.  However, the Board finds that any failure to apply the presumption of soundness does not constitute CUE in this case.  In so finding, the Board notes that although not explicitly stated, it can be inferred that the RO determined that the presumption of soundness was clearly and unmistakably overcome by the medical history provided by the Veteran during the January 1985 VA examination and the diagnosis of intermittent bronchial asthma.  As previously stated, the appellant reported that the symptoms related to asthma and rhinitis had been present since childhood.  

Lastly, the Board has considered the Veteran's contention that there was an increase in the severity of symptoms during service sufficient to establish aggravation of the disabilities by military service.  However, the Board finds that the appellant has not undebatably shown that the evidence considered by the RO in March 1985, in fact, demonstrated that the conditions underwent aggravation during service that was not due to the normal progression of the disabilities.

While it would appear that there was strong support in the record in 1985 to enable an award of service connection, the instant claim is essentially calling for a re-weighing of such evidence.  To show CUE it is not sufficient to show that a review of the record could have enabled a grant of service connection; rather, the sole inquiry is whether the failure to reach such conclusion was undebtably incorrect.  
Again, there is room for debate here as to whether the claimed disorders preexisted service and also whether the increase in symptomatology shown in service was beyond the manifestations to be expected as a normal progression of the disease.  Given this, the Board cannot find that the law regarding the presumption of soundness was misapplied by the RO in 1985.  

In sum, the Board finds that the March 1985 rating decision which denied service connection for asthma and rhinitis was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  There is no evidence that the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  See Russell, 3 Vet. App. 310.  Accordingly, there has been no showing of CUE in the March 1985 rating decision.


ORDER

The March 1985 rating decision which denied service connection for asthma and rhinitis was not clearly and unmistakably erroneous and the appeal is denied.


REMAND

The appellant was afforded a VA examination in June 2009.  He reported a loss of sense of smell and taste following surgery on his nasal septum.  After examination of the Veteran and review of the claims file, the examiner determined that it was at least as likely as not that the Veteran's loss of sense of smell was related to his nasal septum surgery, but may well be related to his nose sinus problem allergies and chronic sinusitis.  He further determined that the loss of sense of taste was not related to the nasal surgery as there was no direct relationship to the taste and surgery on the nose. 

In a July 2009 addendum opinion, the examiner noted that following the August 2008 nasal surgery (the examiner mis-stated the date, as the procedure was actually performed in August 2006), the appellant had a persistent left nasal septal deviation with about 50 percent obstruction, but it was improved from his preexisting condition.  The examiner opined that more likely than not, the appellant's loss of smell and sensation of taste was not the result of carelessness, negligence, lack of skill or similar incident  of fault on the part of the attending VA personnel, or because of accidental disability resulting from the even that could not have been reasonably foreseen by a reasonable healthcare provider, or because of failure on the part of the VA to timely diagnose or properly treat the claimed disability which allowed the disability.  

After a review of the VA examiners report and addendum report, it is not clear whether the appellant's loss of sense of smell was a foreseeable result of the August 2008 nasal surgery.  Moreover, the examiner determined that the loss of sense of smell may be related to other issues related to appellant's sinus, but did not provide an opinion as to whether the condition was in any way related to the Veteran's service-connected rhinitis.  Although the examiner determined that the Veteran's loss of sense of taste was not a result of the surgical procedure, he did not provide an opinion as to its relationship to the Veteran's service-connected asthma.  As such, an addendum opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the June 2009 VA examiner who provided the examination for compensation under 38 U.S.C. § 1151 for deviated septum, or another appropriate medical provider if that examiner is unavailable, to obtain an addendum opinion. 




The examiner is to provide an opinion for the following:

a. Is it at least as likely as not (50 percent or greater) that the Veteran incurred additional disability, to include loss of sense of smell and loss of sense of taste, as a result of the August 2008 nasal surgery?  If additional disability exists, the examiner is to note the nature of such additional disability.

b. If additional disability exists, is it at least as likely as not (50 percent or greater) that such was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA? 

c. If additional disability exists, is it at least as likely as not (50 percent or greater) that such was due to an event not reasonably foreseeable?  In other words, are loss of sense of smell and/or taste expected as a possible outcome of the surgery, for which the Veteran would have been advised when giving his informed consent to the procedure?  

d. If the Veteran's loss of sense of smell is not due to the August 2008 nasal surgery, it at least as likely as not (50 percent or greater) that the loss of sense of smell is proximately due to (caused by) or aggravated (chronically worsened) by the service-connected rhinitis?

e. If the Veteran's loss of sense of taste is not due to the August 2008 nasal surgery, it at least as likely as not (50 percent or greater) that the loss of sense of taste is proximately due to (caused by) or aggravated (chronically worsened) by the service-connected asthma?

If aggravated, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of loss of sense of smell and loss of sense of taste prior to aggravation?

A complete rationale must be provided for all opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


